Case 8:20-cv-01196-CEH-AAS Document 17 Filed 06/19/20 Page 1 of 2 PageID 129




                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

EAGLES POINT VENTURES, LLC d/b/a
Eagles Point Apartments at Tampa Palms,

       Plaintiff,

v.                                                             Case No: 8:20-cv-1196-T-36AAS

GREGORY PERRY,

       Defendant.


                                            ORDER

       This matter comes before the Court upon Defendant’s motion for recusal. 1 [Doc. 11]. In

the motion, Defendant states only that the undersigned should recuse herself. See id. No

explanation is provided. The Court, having considered the motion and being fully advised in the

premises, will deny Defendant’s motion for recusal.

       Pursuant to 28 U.S.C. § 455(a) “[a]ny justice, judge, or magistrate judge of the United

States shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” The grounds for disqualifying a judge must be evaluated objectively–the standard is

whether a reasonable person, with knowledge and understanding of all the relevant facts, would

conclude that the judge’s impartiality might reasonably be questioned. Christo v. Padgett, 223

F.3d 1324, 1333 (11th Cir. 2000). To satisfy the requirements of Section 455, a movant “must

offer facts, and not merely allegations, that evidence partiality.” Strickland v. Chase Bank USA

Nat. Ass’n, 2010 WL 298798, at *2 (N.D. Ga. Jan. 19, 2010); United States v. Cerceda, 188 F.3d



1The letter filed by Defendant is titled with the subject “Pro Se Suggestion of Recusal.” The Court
construes this letter as motion for recusal.
Case 8:20-cv-01196-CEH-AAS Document 17 Filed 06/19/20 Page 2 of 2 PageID 130



1291, 1292 (11th Cir. 1999) (charge of partiality must be supported by some factual basis and not

on unsupported irrational or highly tenuous speculation). “Section 455(a), however, must not be

construed so broadly that it becomes presumptive [or mandates] . . . upon the merest

unsubstantiated suggestion of personal bias or prejudice.” United States v. Malmsberry, 222 F.

Supp. 2d 1345, 1349 (M.D. Fla. 2002) (citing Franks v. Nimmo, 796 F.2d 1230, 1235 (10th Cir.

1986)). Judicial rulings and routine trial administration efforts are insufficient to require a judge’s

recusal. Strickland, 2010 WL 298798, at *1.

       Here, Defendant has offered no reason warranting recusal of the undersigned and has not

otherwise satisfied the requirements of Section 455(a).

        Accordingly, it is hereby ORDERED:

               1. Defendant’s motion for recusal is denied.

       DONE AND ORDERED in Tampa, Florida on June 19, 2020.




       Copies to:

       Counsel of Record and Unrepresented Parties
